Hutchinson, J.
This was a petition praying for an order of this Court, that said Company 'remove a certain gate from the place where it stands on their turnpike road. This is prayed for under a provision of the grant to said corporation of said turnpike road. A citation had been issued, signed by a Judge of this Court, and was served on the petitionees, thirty days before Court.
The defendants appeared by their agent and pleaded in abatement, that said service was made after the setting of the sun, to wit, at nine o’clock, Saturday evening.
To this the petitioners demurred, and the petitionees joined in demurrer.
The counsel for the petitioners contended, in support of their demurrer, that this case does not come within the statute of 1801, page 604, this being a mere notice to appear. The statute renders null and void the service of any writ, process, warrant, or decree, if made after the setting of the sun, Saturday evening, and before twelve o’clock, Sabbath night. The Court, however, considered that this citation was a process within the meaning of the statute. If the defendants had neglected to attend this Court, according to its mandate, the prayer of the petition might have been granted on an ex parte hearing. The legislature intended, by this statute,that no person should have his meditations, at this hour, consecrated by the statute as holy time, disturbed by the intrusions of worldly cares ; especially such as would tend to create an anxious solicitude, till advice could be obtained.
The Court adjudged the plea sufficient to abate the citation* but permitted the petitioners to retain the petition on the docket, and take an order of notice returnable next term.